 
 
I 
108th CONGRESS
2d Session
H. R. 3882 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2004 
Mr. English introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exempt from the harbor maintenance tax certain truck cargo on a ferry operating between two ports for the sole purpose of bypassing traffic congestion on the nearest international bridge serving the area in which such ports are located. 
 
 
1.Exemption for certain ferry borne trailer cargo from harbor maintenance tax 
(a)In generalSection 4462 of the Internal Revenue Code of 1986 (relating to definitions and special rules) is amended by redesignating subsection (i) as subsection (j) and by inserting after subsection (h) the following new subsection: 
 
(i)Exemption for certain ferry borne trailer cargo 
(1)In generalThe tax imposed by section 4461(a) shall not apply to cargo which is qualified ferry trailer cargo. 
(2)Qualified ferry trailer cargoFor purposes of paragraph (1), the term qualified ferry trailer cargo means cargo which is on or in a truck trailer or semitrailer parked on a ferry which is operating between two ports for the sole purpose of transporting such trailers and trucks between such ports due to traffic congestion on the nearest international bridge serving the area in which such ports are located.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to port use after December 31, 2004.   
 
